   Case 1:20-cv-00056-SPB-RAL Document 32 Filed 01/04/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY HAMOND MURPHY,                        )
BLAIR DOUGLASS,                               )
                                              )
                        Plaintiffs,           )
                                              )
                 v.                           )       Case No. 1:20-cv-56-SPB
                                              )
CHARLES TYRWHITT, INC.,                       )
                                              )
                        Defendant.            )


                                      MEMORANDUM ORDER

          The within civil action was commenced on March 18, 2020 and referred to United States

Magistrate Judge Richard A. Lanzillo for report and recommendation (“R&R”) in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules for Magistrate

Judges.

          On November 25, 2020, Magistrate Judge Lanzillo issued an R&R, ECF No. [30],

recommending that the Plaintiffs' unopposed Motion to Certify Class for Settlement Purposes

and for Preliminary Approval of Class Action Settlement pursuant to Fed. R. Civ. P. Rule 23(e),

ECF No. [19], be granted. Objections to the R&R were due to be filed no later than December 9,

2020. As of this date, no objections have been received and, in fact, the parties have filed a joint

waiver of objections to the R&R. ECF No. [31].

          Accordingly, after de novo review of the Complaint and documents in the case, together

with the Magistrate Judge’s report and recommendation, the following order is entered:




                                                  1
   Case 1:20-cv-00056-SPB-RAL Document 32 Filed 01/04/21 Page 2 of 4




       NOW, this 4th day of January, 2021;

       IT IS ORDERED that the Plaintiffs' unopposed Motion to Certify Class for Settlement

Purposes and for Preliminary Approval of Class Action Settlement pursuant to Fed. R. Civ. P.

Rule 23(e), ECF No. [19], shall be, and hereby is, GRANTED. To that end:

       1. This Order incorporates by reference the definitions in the parties’ Settlement
          Agreement at ECF No. [19-1], and all terms defined therein have the same meaning
          in this Order as set forth in the Settlement Agreement.

       2. It appears to the Court on a preliminary basis that the Settlement Agreement satisfies
          the elements of Federal Rule of Civil Procedure 23 and is fair, adequate, and
          reasonable.

       3. The proposed Settlement Class is hereby preliminarily certified pursuant to Fed. R.
          Civ. P. 23(a) and (b)(2) for purposes of settlement. The Settlement Class is defined
          as:

              All blind or visually disabled individuals who use screen reader auxiliary
              aids to navigate digital content and who have accessed, attempted to access,
              or been deterred from attempting to access, or who will access, attempt to
              access, or be deterred from accessing the Website from the United States.

       4. The Court appoints and designates Plaintiffs Anthony Hammond Murphy and Blair
          Douglass as representatives of the Settlement Class.

       5. The Court appoints and designates Kevin W. Tucker, Esq., Kevin J. Abramowicz,
          Esq., Lawrence H. Fisher, Esq., and the law firm of East End Trial Group LLC as
          Class Counsel for the Settlement Class.

       6. The Court finds that the Notice and Notice Plan attached as Exhibits 3 and 4, ECF
          Nos. [19-3] and [19-4], to the Motion meet the requirements for due process, the
          requirements of Rules 23(c)(2) and 23(e) of the Federal Rules of Civil Procedure, and
          ensure Notice is well calculated to reach representative class members. Accordingly,
          the Notice and Notice Plan are hereby approved.

       7. Within twenty-one (21) days of this Order (“Notice Deadline”), Defendant shall:

           a. Cause the Notice to be published on a search-engine-optimized (“SEO”)
              settlement website operated by a stipulated class action settlement administrator
              or similar entity;

           b. Add invisible anchor text in the header of the Website’s homepage which reads,
              “Click to view our ADA Class Action Settlement Notice” and which links to the


                                                2
Case 1:20-cv-00056-SPB-RAL Document 32 Filed 01/04/21 Page 3 of 4




          Notice published by the stipulated class action settlement administrator or similar
          entity;

      c. Post a link to the Notice on its social media accounts, including
         https://www.facebook.com/CharlesTyrwhitt,
         https://www.instagram.com/charlestyrwhitt/, and https://twitter.com/ctshirts,
         which post shall also tag and direct questions about the Notice to Class Counsel at
         its accounts on each respective platform; and

      d. Request that National Federation of the Blind and American Council of the Blind
         publish a link to the Notice in their respective electronic newsletters so that notice
         is sent out within sixty (60) days of the Preliminary Approval.

   8. Within ten (10) days prior to the Fairness Hearing, defined below, Defendant or
      Defendant’s counsel shall file a declaration evidencing compliance with the notice
      provisions of this Order.

   9. Within ten (10) days prior to the Fairness Hearing, defined below, Class Counsel
      shall file its motion for attorneys’ fees and costs.

   10. A hearing (the “Fairness Hearing”) shall be held before this Court on
       ___________________, 2021 at ________ EST in the United States District Court
       for the Western District of Pennsylvania, located at 17 South Park Row, Erie, PA
       16501, to determine whether the Settlement Agreement shall be granted final
       approval, and to address any related matters.

   11. The Fairness Hearing may, from time to time and without further notice to the
       Settlement Class members (except those who have filed timely objections or entered
       appearances), be continued or adjourned by order of the Court.

   12. Any Settlement Class Member may object to the Settlement Agreement by filing,
       within sixty (60) days after the Notice Deadline set by the Court, written objections
       with the Clerk of the Court. Only such objecting Settlement Class Members shall
       have the right, and only if they expressly seek it in their objections, to present
       objections orally at the Fairness Hearing. Responses by Named Plaintiffs to any
       timely-filed objections shall be made no less than five (5) days before the Fairness
       Hearing.

   13. Counsel for the parties are hereby authorized to utilize all reasonable procedures in
       connection with the administration of the Settlement Agreement which are not
       materially inconsistent with either this Order or the terms of the Settlement
       Agreement.




                                            3
      Case 1:20-cv-00056-SPB-RAL Document 32 Filed 01/04/21 Page 4 of 4




         IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on November 25, 2020, ECF No. [30], shall be, and hereby is, adopted as the

opinion of the court.



                                                   _________________________________

                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge



cc:      All counsel of record (via CM/ECF)

         The Honorable Richard A. Lanzillo (via CM/ECF)




                                               4
